Citation Nr: 1131830	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-34 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus with early diabetic nonproliferative changes and early cataracts of both eyes and mild sensory polyneuropathy.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION


The Veteran served on active duty from June 1960 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In an October 2006 rating decision, the RO granted service connection and assigned an initial rating for PTSD.  In a November 2008 rating decision, the RO denied a claim for a rating in excess of 20 percent rating for service-connected diabetes mellitus.  Finally, in a March 2009 rating decision, the RO granted service connection for diabetic peripheral neuropathy of the right and left lower extremities separately and assigned initial ratings.  

The issue of entitlement to service connection for coronary artery disease has been raised by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011 written argument, the Veteran's representative stated that the Veteran's service-connected disabilities have worsened to the extent that would require higher ratings than those currently assigned.  The representative referred to private treatment records dated 2006 to 2009 show that the Veteran has become isolated from family and friends and has marital, alcohol, and anger management problems.  His Global Assessment of Functioning (GAF) scores have been in the mid 40s, which are consistent with serious symptoms.  Regarding diabetes mellitus, the Veteran is currently on a strict diet, medication, and is now insulin dependent.  He was also put on driving restrictions by the Department of Motor Vehicles on account of his insulin dependency and diabetic cataracts.  Finally, the representative referred to the Veteran's statements regarding peripheral neuropathy of the lower extremities.  

Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the representative's assertions that the Veteran's service-connected disabilities are worse and the fact that the most recent VA examinations were conducted in August 2005, October 2005, and July 2006, new examinations are necessary to assess the current severity of the Veteran's disabilities.  

The Board notes that the most recent medical treatment records are dated 2009.  As the matter must be remanded for VA examinations, the RO should arranged to obtain any recent medical treatment records relating to the Veteran's PTSD, diabetes mellitus with early diabetic nonproliferative changes and early cataracts of both eyes and mild sensory polyneuropathy, and peripheral neuropathy of the lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed PTSD, diabetes mellitus with cataracts, and peripheral neuropathy of the lower extremities since 2009.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

2.  Following completion of #1, schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected PTSD.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected PTSD and any nonservice-connected disorders.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report.  

3.  Following completion of #1, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected diabetes mellitus, any related disability including the eyes, and peripheral neuropathy of the lower extremities.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

The examiner should state the treatment regimen in place for management of the diabetes mellitus, including the dosage and frequency of insulin or oral hypoglycemic agents, any dietary restrictions, and whether there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  The examiner should also note whether the diabetes produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications.

The examiner should also identify all residuals attributable to the Veteran's peripheral neuropathy of the lower extremities.  In discussing the relevant clinical findings, the examiner should specifically note all symptoms of the left and right lower extremities and should perform complete sensory and strength testing.  The examiner should also specifically discuss the extent, if any, of paralysis of the nerves involved.  The examiner should then provide an opinion as to the extent to which this disorder is disabling, preferably in qualitative terminology (e.g., moderate, severe, etc.)  

Lastly, the Veteran's vision should be examined and the current severity of any diabetes-related eye disabilities, including cataracts, should be described.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any diabetes-related eye disability.

The examiner is also asked to distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected diabetes mellitus, peripheral neuropathy, and diabetes-related eye disability and any nonservice-connected disability.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



